Citation Nr: 1100004	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  06-32 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability, claimed as decreased vision.

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for arthritis of all 
joints.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for HIV.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for recurrent lesions of 
the upper and lower lips.

10.  Entitlement to service connection for venereal disease, 
including gonorrhea.

11.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for recurrent 
pneumonia.

12.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

13.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for residuals 
of a cerebrovascular attack (CVA).

14.  Entitlement to a disability rating in excess of 10 percent 
for residuals of a chip fracture of the right thumb.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from December 1964 to 
December 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from March 2005 and November 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Diego, California.  In August 2010, the appellant testified at a 
Board hearing at the RO.  

As set forth below, a remand is required with respect to the 
issues of entitlement to service connection for a psychiatric 
disability and recurrent lesions of the upper and lower lips.  
Additionally, in its decision below, the Board has determined 
that new and material evidence has been received to reopen the 
previously denied claim of service connection for recurrent 
pneumonia.  Additional evidentiary development, however, is 
necessary prior to further consideration of the merits of the 
claim.  Thus, a remand is also required with respect to the issue 
of service connection for recurrent pneumonia.  These issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An eye disability was not clinically evident during the 
appellant's active service and the record on appeal contains no 
indication that any current eye disability is causally related to 
the appellant's active service or any incident therein.

2.  The appellant does not currently have asbestosis.

3.  Hepatitis C was not clinically evident during the appellant's 
active service and the most probative evidence indicates that his 
current hepatitis C is not causally related to his active service 
or any incident therein.

4.  Arthritis of any joint was not clinically evident during the 
appellant's active service or within the first post-service year 
and the record on appeal contains no indication that the 
appellant's claimed arthritis of all joints is causally related 
to his active service or any incident therein.

5.  The most probative evidence establishes that sinusitis was 
not present during the appellant's active service and the record 
on appeal contains no indication that any current sinusitis is 
causally related to the appellant's active service or any 
incident therein.

6.  HIV was not clinically evident during the appellant's active 
service and the most probative evidence indicates that his 
current HIV is not causally related to his active service or any 
incident therein.

7.  The most probative evidence establishes that bilateral 
hearing loss was not present during the appellant's active 
service and the record contains no credible indication that the 
appellant's current hearing loss is causally related to his 
active service or any incident therein.

8.  The appellant does not currently have a chronic venereal 
disease, including gonorrhea.

9.  In November 1991, April 1999, and June 2000 rating decisions, 
the RO denied service connection for pneumonia.  Although the 
appellant was duly notified of the RO's decision and his 
appellate rights, he did not perfect an appeal within the 
applicable time period.  

10.  The appellant again requested reopening of his claim of 
service connection for pneumonia in August 2004.  

11.  Presuming its credibility, the evidence received since last 
final rating decision denying service connection for pneumonia 
relates to an unestablished fact necessary to substantiate the 
claims and raises a reasonable possibility of substantiating the 
claim.

12.  In a November 1991 rating decision, the RO denied service 
connection for hypertension and residuals of a CVA.  Although the 
appellant was duly notified of the RO's decision and his 
appellate rights, he did not perfect an appeal within the 
applicable time period.  

13.  The appellant requested reopening of his claim of service 
connection for hypertension and residuals of a CVA in July 2005.  

14.  Presuming its credibility, evidence received since last 
final rating decision denying service connection for hypertension 
and residuals of a CVA relates to an unestablished fact necessary 
to substantiate the claims and raises a reasonable possibility of 
substantiating the claims.

15.  The most probative evidence establishes that neither 
hypertension nor a CVA was present during the appellant's active 
service or for many years thereafter and the record contains no 
credible indication that any current hypertension or post-service 
CVA are causally related to the appellant's active service or any 
incident therein.  

16.  The appellant's right thumb disability is manifested by 
subjective reports of pain, X-ray findings of osteoarthritis, 
limitation of motion, and some weakness, resulting in mild to 
moderate functional impairment, but no ankylosis or 
symptomatology approximating amputation. 


CONCLUSIONS OF LAW

1.  A bilateral eye disability was not incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2010).

2.  Asbestosis was not incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  Hepatitis C was not incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  Arthritis of all joints was not incurred in service, nor may 
such disability be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2010).  

5.  Sinusitis was not incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

6.  HIV was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2010).

7.  Bilateral hearing loss was not incurred in service, nor may 
such disability be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2010).  

8.  Chronic venereal disease, including gonorrhea, was not 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2010).

9.  The June 2000 rating decision denying service connection for 
pneumonia is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1999).

10.  New and material evidence has been received to warrant 
reopening of the claims of service connection for pneumonia.  38 
U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

11.  The November 1991 rating decision denying service connection 
for hypertension and residuals of a CVA is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1991).

12.  New and material evidence has been received to warrant 
reopening of the claims of service connection for hypertension 
and residuals of a CVA.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 
38 C.F.R. § 3.156 (2010).

13.  Hypertension and residuals of a CVA were not incurred in 
service, nor may such disabilities be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

14.  The criteria for a rating in excess of 10 percent for 
residuals of a chip fracture of the right thumb have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5224 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice 
or development action is necessary in order to satisfy VA's 
duties to the appellant under the VCAA.  In September 2004 and 
August 2005 letters issued prior to the initial decision on the 
claims, VA notified the appellant of the information and evidence 
needed to substantiate and complete his claims, and of what part 
of that evidence he was to provide and what part VA would attempt 
to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2010).  These letters included the additional 
notification requirements imposed by the U.S. Court of Appeals 
for Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 
(2006).

In March 2006 and May 2008, the RO sent the appellant letters for 
the express purpose of complying with the Court's decisions in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), rev'd in 
part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  
Since the issuance of these letters, the RO has reconsidered the 
appellant's claim, most recently in the August 2009 Supplemental 
Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (holding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
Statement of the Case or Supplemental Statement of the Case, is 
sufficient to cure a timing defect).  

In addition to these notification letters, in a conference held 
prior to the August 2010 Board hearing, the undersigned Veterans 
Law Judge discussed the issues on appeal with the appellant and 
his representative, including the type of evidence required in 
order to prevail in the claims.  See e.g. Bryant v. Shinseki, 23 
Vet. App. 488 (2010).  The appellant and his representative 
acknowledged full understanding of all matters discussed.  

With respect to VA's duty to assist, the Board concludes that VA 
has undertaken all necessary development action.  38 U.S.C.A. §  
5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The appellant's 
service treatment records are on file, as are all available post-
service clinical records specifically identified by the 
appellant.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2010).  The appellant has also been afforded VA 
medical examinations in connection with his claims, where 
necessary, including with respect to his claims of service 
connection for hepatitis C and HIV, and his claim for an 
increased rating for a right thumb disability.  38 C.F.R. § 
3.159(c) (4) (2010).  The Board finds that the examination 
reports obtained are adequate.  The opinions contained in the 
reports were provided by qualified medical professional and were 
predicated on a full reading of all available records, including 
the service treatment records, as well as a thorough interview 
and examination of the appellant.  The examiners provided a 
rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  Where appropriate, the examiners provided 
sufficient reference to the pertinent schedular criteria.  Massey 
v. Brown, 7 Vet. App. 204 (1994).  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion where necessary has been met.  38 C.F.R. § 
3.159(c)(4) (2010).

The Board acknowledges that the appellant has not been afforded a 
VA medical examination in connection with all of his claims of 
service connection.  The Board finds, however, that additional 
examinations are not necessary.  An examination or opinion is 
necessary if the evidence of record (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or disease 
in service; or has a presumptive disease or symptoms of such a 
disease manifesting during an applicable presumptive period; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service; but (D) does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the 
four elements to consider in determining whether a VA medical 
examination must be provided).

As set forth in more detail below, the record on appeal contains 
no credible indication that any current or currently claimed eye 
disability, asbestosis, arthritis, sinusitis, bilateral hearing 
loss, hypertension, or cerebrovascular accident may be associated 
with an established event, injury or disease in service.  
Additionally, the Board notes that the record on appeal contains 
no competent evidence that the appellant currently has asbestosis 
or a venereal disease, including gonorrhea.  Under these 
circumstances, the Board finds that an examination is not 
necessary with respect to these claims.  There is sufficient 
medical evidence upon which to base a decision in the claims.  
See Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also 
McLendon, 20 Vet. App. at 83.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or development 
action is necessary on the issues now being decided.


Background

The appellant's DD Form 214 shows that he served aboard the 
U.S.S. Ticonderoga.  His military occupational speciality was the 
civilian equivalent of stock clerk.  

In pertinent part, the appellant's service treatment records show 
that in January 1965, he sought treatment for various complaints, 
including rhinitis and a cough.  He was diagnosed as having 
rubella.  

In August 1965, the appellant was seen with complaints of having 
gotten disinfectant in both eyes.  His eyes were irrigated 
copiously with water.  

In November 1965 and January 1966, the appellant was treated for 
a venereal disease, gonorrhea.  

On several occasions during active duty, the appellant was seen 
in connection with complaints of having lesions in his mouth.  In 
April 1966, for example, the appellant reported developing 
lesions in his mouth.  In November 1966, the appellant was again 
seen with ulcerative lesions over the lips, gums, and palate.  
The impression was aphthous stomatitis.  In March 1967, the 
appellant was seen for a herpes lesion in his mouth.  In April 
1967, the appellant was admitted for observation of peculiar 
ulcerations covering the posterior pharynx, uvula, hard palate 
and tonsillar area.  Diagnostic testing was negative.  The 
lesions healed gradually over the next several days.  In February 
1968, the appellant was seen in connection with a sore on the 
inside of his upper lips.  He reported similar trouble in the 
past.  The impression was herpetic infection of the upper and 
lower lips.  

In March 1968, the appellant complained of congestion and a 
productive cough.  He was diagnosed as having right lobe 
pneumonia.  

At his November 1968 military separation medical examination, the 
appellant's eyes, ears, mouth, sinuses, lungs, musculoskeletal 
system, genitourinary system, and vascular system were normal.  
Psychiatric evaluation was also normal.  A chest X-ray was within 
normal limits.  The appellant's uncorrected visual acuity was 
20/20, and the appellant's hearing acuity was 15/15 on spoken and 
whispered voice testing.  The appellant's blood pressure was 
102/76.  

In August 1991, approximately twenty three years after service 
separation, the appellant submitted an original application for 
VA compensation benefits, seeking service connection for several 
disabilities, including pneumonia, hypertension, residuals of a 
January 1991 stroke, and residuals of a fracture of the right 
hand.  His application is silent for any mention of additional 
pertinent disabilities, including an eye disability, asbestosis, 
hepatitis C, arthritis, sinusitis, HIV, bilateral hearing loss, 
lesions of the upper and lower lips, or venereal disease.

In connection with the appellant's claims, the RO obtained 
private clinical records showing that in May 1989, the appellant 
had been hospitalized for treatment of pneumonia.  He reported 
that he smoked cigarettes, used alcohol occasionally, and had a 
history of IV drug abuse.  He also reported a history of 
hospitalizations for pneumonia in 1968, 1975, and 1986.  The 
appellant also reported that he was suffering from hypertension 
but was on no medication.  Physical examination showed no 
abnormalities pertaining to either eye.  The appellant's pupils 
were equal and reactive to light and accommodation.   Extraocular 
movements were intact.  His ears similarly showed no 
abnormalities.  Musculoskeletal examination was also normal, with 
no limitation of motion or joint pain.  The diagnoses were 
pneumonia and hypertension. 

In connection with the appellant's claims, the RO scheduled him 
for a VA medical examination, but he failed to report without 
explanation.  

In a November 1991 rating decision, the RO denied service 
connection for hypertension, finding that there was no evidence 
of hypertension during service or within the first post-service 
year.  The RO also denied service connection for residuals of a 
stoke, finding that there was no evidence of a stroke in the 
service medical records and no current medical evidence of 
residuals of a stroke.  The RO denied service connection for 
pneumonia, finding that the single in-service episode of 
pneumonia was acute and transitory and that there was no evidence 
linking the appellant's post-service episodes of pneumonia to his 
active service.  Finally, the RO granted service connection for 
residuals of a chip fracture of the base of the proximal right 
phalangeal thumb and assigned an initial zero percent disability 
rating, effective August 20, 1991.  In a December 1991 letter, 
the RO notified of the appellant of its determinations and of his 
appellate rights.

In February 1992, the appellant disagreed with the RO's 
determination regarding pneumonia.   He further indicated that he 
was willing to report for a VA medical examination, including in 
connection with an application for nonservice-connected pension.  

In March 1992, the appellant underwent VA medical examination at 
which he reported that he had been diagnosed as having 
hypertension in 1987, approximately nineteen years after service 
separation, and had experienced a stroke in January 1991.  The 
diagnosis was mild essential hypertension, controlled with 
treatment, and right hemisphere cerebrovascular accident.  

At a VA pulmonary examination in March 1992, the appellant 
reported a history of multiple episodes of pneumonia, most 
recently in 1991.  Pulmonary function testing showed that the 
appellant's pulmonary capacity was at the lower limits of normal.  
A chest X-ray was normal.  The diagnosis was alleged history of 
multiple episodes of pneumonia, resolved with treatment, no 
residuals.

The RO thereafter obtained additional private clinical records, 
dated from January 1991 to December 1992, showing treatment for 
several disabilities, including hypertension and status post 
January 1991 cerebrovascular accident.  

In an April 1992 rating decision, the RO confirmed and continued 
its previous decision regarding service connection for pneumonia.  
The RO also confirmed the initial zero percent rating assigned 
for the appellant's service-connected right thumb disability.  
The appellant was notified of the RO's determination and his 
appellate rights in a June 1992 letter, but he did not appeal.  
The RO also issued a Statement of the Case in June 1992 
addressing the issue of entitlement to service connection for 
pneumonia, but the appellant did not thereafter perfect an 
appeal.  

In January 1999, the appellant requested reopening of his claim 
of service connection for pneumonia.  In connection with his 
claim, the RO obtained VA clinical records, dated from March 1998 
to April 1999.  In pertinent part, these records show treatment 
for numerous conditions, including hypertension, hepatitis C, HIV 
positive since 1992, recurrent pneumonia and bronchiectasis, 
allergic rhinitis, and degenerative joint disease of the cervical 
spine.  In May 1998, a CT scan showed mild sinusitis.  The 
examiner indicated that it was likely related to an upper 
respiratory infection, although he could not rule out chronic 
sinusitis.  In November 1998, the appellant sought treatment for 
a rash.  The diagnosis was herpes zoster in an immune compromised 
host, single dermatome.  

In an April 1999 rating decision, the RO determined that new and 
material evidence had not been received to reopen the previously 
denied claim of service connection for pneumonia.  The RO noted 
that the record on appeal continued to lack evidence of a nexus 
between the appellant's single in-service episode of pneumonia 
and his post-service findings of chronic pneumonia and 
bronchiectasis.  The appellant was notified of the RO's 
determination and his appellate rights in a May 1999 letter, but 
he did not appeal.

In July 1999, the appellant submitted additional evidence in 
connection with his claim of service connection for pneumonia, 
including a letter from a VA physician, T.M.C., M.D., who noted 
that the appellant had been under his care for the past two years 
for multiple episodes of left lower lobe pneumonia.  He noted 
that the appellant had reported a history of multiple pneumonias 
dating back to service.  The VA physician indicated that the 
appellant's history, with radiographic findings and a good 
response to presumptive therapy, strongly supported a diagnosis 
of bronchiectasis starting from his first bouts of pneumonia in 
the late 1960's.  

Also submitted were private clinical records, dated from 1987 to 
1994.  In pertinent part, these records show that in April 1987, 
the appellant was seen in connection with a Workmen's 
Compensation foreign body injury to the right eye.  The diagnosis 
was corneal abrasion of the right eye and acute 
keratoconjunctivitis, both eyes.  In June 1988, the appellant was 
seen after he was run over by an automobile.  X-rays of the 
lumbar spine and cervical spine were negative.  The appellant 
received treatment for cervical and lumbar strain following a 
March 1998 motor vehicle accident.  In January 1994, he was 
treated for left lower lobe pneumonia.  

In a June 2000 rating decision, the RO reopened the claim of 
service connection for pneumonia, based on the July 1999 letter 
from the VA physician, T.M.C., M.D.  The RO, however, denied 
service connection for pneumonia on the merits, noting that the 
service treatment records documented only one episode of 
pneumonia in the right lower lobe, with no residuals at service 
separation.  The RO concluded that the most probative evidence of 
record established that there was no link between the appellant's 
acute right lower lobe pneumonia in service and his post-service 
recurrent left lower lobe pneumonia.  The appellant was notified 
of the RO's determination and his appellate rights in a June 2000 
letter, but he did not appeal.  

In August 2004, the appellant again requested reopening of his 
claim of service connection for pneumonia.  In support of his 
claim, the appellant submitted VA and private clinical records, 
dated from April 1987 to August 2004.  The private medical 
records are largely duplicative.  Nonduplicative records, 
however, include VA clinical records showing that the appellant 
had been hospitalized in January 1995, November 1997, November 
1998, and December 1998, for treatment of left lower lobe 
pneumonia.  During his period of hospitalization in November 
1997, the appellant reported that he had a history of working in 
a shipyard for eight years.  In July 1999 and January 2000, the 
appellant was noted to have stable bronchiectasis secondary to 
multiple pneumonias.  In August 2004, the appellant claimed to 
have had left lower lobe pneumonia since active duty.  These VA 
clinical records also note a history of hypertension diagnosed in 
1987, a stroke in 1991, HIV diagnosed in February 1993, and 
hepatitis C diagnosed in 1993, as well as chronic sinusitis.  

In July 2005, the appellant submitted additional claims, 
including service connection for decreased vision, asbestosis, 
hepatitis C, arthritis of all joints, sinusitis, HIV, bilateral 
hearing loss, and venereal disease.  He also requested reopening 
of previously denied claims of service connection for 
hypertension and residuals of a stroke, as well as an increased 
rating for his service-connected right thumb disability.  

In support of his claims, the RO obtained additional VA clinical 
records, dated from November 2004 to August 2005, showing 
notations of numerous conditions, including hypertension, chronic 
bronchitis, HIV, hepatitis C, history of IV drug use, recurrent 
pneumonia, hearing loss, and osteoarthritis of the right knee.  
In January 2005, the appellant underwent a comprehensive eye 
examination at which he complained of having to use reading 
glasses.  The assessments included astigmatic presbyope, HIV 
positive with no retinopathy, and cataracts.  In November 2004 
and January 2005, the appellant was evaluated for possible gout 
or pseudogout.  X-ray studies showed osteoarthritis of the toe.  

At a VA medical examination in September 2005, the appellant 
reported a history of injuring his right thumb during service.  
Since that time, he reported that he had experienced pain at the 
base of the metacarpophalangeal joint and, more recently, at the 
basilar thumb joint.  He also complained of having a weak grip.  
On examination, the appellant was noted to be right hand 
dominant.  There was some nodular deformity at the 
metacarpophalangeal (MCP) joint.  Range of motion was zero to 60 
degrees at the MCP joint and zero to 40 degrees at the 
interphalangeal (IP) joint.  He lacked 5 millimeters of being 
able to touch the tip of the thumb to the distal palmar crease at 
the base of the fifth finger.  Strength in the right hand was 70, 
70, and 70.  On the left, strength was 70, 100, and 90.  The 
appellant exhibited grade 2 laxity of the ulnar collateral 
ligament.  The diagnosis was right thumb ulnar collateral 
ligament injury with associated bony gamekeeper's thumb with 
metacarpophalangeal arthritis and residual weakness, chronic.  
The examiner indicated the appellant's disability resulted in 
mild to moderate functional impairment.  He indicated that the 
appellant's right hand function was not additionally limited by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.  The examiner indicated that the appellant would 
have a difficult time doing any occupation which required a lot 
of heavy lifting or handling, particularly with the right hand.  

More recent VA and private clinical records show that the 
appellant continued to receive treatment for various 
disabilities, including hypertension.  He was hospitalized in 
October 2005 secondary to a transient ischemic attack.  At that 
time, it was noted that he was HIV positive and had a history of 
intravenous cocaine abuse.  An October 2005 private 
hospitalization summary notes that although the appellant 
reportedly quit abusing drugs 25 years prior, "this is probably 
the reasons why he is human immunodeficiency virus positive and 
could explain [his] prior cerebrovascular accident."  

At a February 2007 hearing, the appellant testified that his 
duties during service included scraping, cleaning, and painting 
the deck while stationed aboard the U.S.S. Ticonderoga.  He also 
claimed that he had had to remove asbestos from the boiler rooms 
of the Ticonderoga.  The appellant recalled that it was a noisy 
environment and theorized that exposure to such noise had caused 
him to develop bilateral hearing loss.  He also theorized that he 
had developed eye problems as a result of working conditions 
aboard ship, including getting debris in his eyes while scraping 
the deck.  The appellant testified that he first began to notice 
decreased hearing loss and decreased visual acuity in 1978.  The 
appellant testified that he first developed problems with 
sinusitis in the 1970's.  With respect to his claim of service 
connection for residuals of a stroke, the appellant testified 
that suffered his first stroke in 1987.  He was also diagnosed as 
having hypertension at that time.  He suffered a second stroke in 
2004.  The appellant indicated that it was his belief that his 
stroke was related to working in the boiler room of a ship where 
he got overheated which raised his blood pressure, causing him to 
develop hypertension which then led to a stroke.  

With respect to his claims of service connection for venereal 
disease, HIV, and hepatitis C, the appellant testified that it 
was his belief that he contracted those conditions as a result of 
unsafe sexual practices during liberty.  He also testified that 
he had experimented with IV drugs during service.  The appellant 
acknowledged that he had not been diagnosed as having HIV or 
hepatitis C for many years after service, but argued that these 
conditions had nonetheless been contracted during active duty and 
had lain dormant in his system for years.  The appellant 
testified that after his separation from service, and after 
"getting out of the institution" in 1976 (an apparent euphemism 
for prison), he had "turned [his] life over to Christ and never 
messed with anything else.  

The RO thereafter requested additional VA clinical records 
identified by the appellant at his hearing.  In response to the 
RO's requests, the VAMC provided additional VA clinical records, 
dated from December 1972 to May 2008.  

In pertinent part, many of these records are duplicative, but 
include additional records showing that in June 1974, the 
appellant was seen after he was involved in an automobile 
accident.  His complaints included pain in the neck, back, and 
right side.  X-ray studies performed at that time showed that the 
lungs were clear.  The diagnoses included avulsion fracture of 
the lateral element of C7.  No other pertinent complaints or 
abnormalities were identified at that time.  

Subsequent VA records also show that chest X-rays performed in 
December 1974 and October 1978 were negative.  In July 1977, the 
appellant was admitted for a circumcision secondary to phimosis 
and recurrent condylomata.  In June and July 1985, the appellant 
was treated for hemorrhoids.  No other pertinent abnormalities 
were identified at that time.  During a primary care clinic visit 
in April 1993, the appellant was noted to be newly positive for 
HIV.  His risk factors were noted to include IV drug use from 
1967 to 1987, unprotected sex with female partners, and a needle 
stick in 1987 while cleaning out ship waste.  The appellant 
reported that he had been tested for HIV in 1989 during a period 
of incarceration, but that the results had been negative.  The 
diagnoses included hypertension since 1987, CVA in 1991, 
recurrent pneumonias, and HIV.  Also in April 1993, the appellant 
requested new reading glasses.  At that time, his visual acuity 
was 20/25, bilaterally.  In August 1993, the appellant was 
hospitalized for a liver biopsy.  He was noted to be HIV positive 
and hepatitis C positive.  It was noted that the appellant had 
been an IV drug user but had stopped using drugs in 1989.  In 
February 1994, the appellant was treated for community acquired 
pneumonia.  In December 1994, the appellant was treated for left 
lower lobe pneumonia.  He was thereafter hospitalized on several 
occasions for treatment of recurrent pneumonia.  In May 1995, the 
appellant sought treatment after he got some sawdust in his eyes.  
He denied a history of cataracts.  Visual acuity was 20/30 in the 
right eye and 20/25 in the left eye.  The assessment was probable 
foreign body.  In April 1996, he was treated for seasonal 
rhinitis/sinusitis.  In August 1997, the appellant's complaints 
included redness and itching in his eyes.  He denied changes to 
his vision.  The assessment was possible conjunctivitis versus to 
reaction to Murine.  

More recent clinical records show continued treatment for HIV, 
hepatitis C, hypertension, chronic bronchitis with COPD and 
multiple left lower lobe pneumonias, gout, and arthritis of the 
right knee.  In June 2007, the appellant was assessed as having 
PTSD and major depressive disorder.  In September and October 
2007, the appellant was seen in connection with a foreign body in 
his right eye.  Examination revealed cataracts which were not 
visually significant.  In December 2007, the appellant was 
provided with bifocals for hyperopic astigmatism with presbyopia.  

The appellant was afforded a VA medical examination in June 2008.  
The examiner indicated that he had interviewed the appellant, 
examined him, and reviewed the claims folder, including the 
service treatment records.  He noted that the appellant had 
served as a deck seaman in the Navy and, after his separation 
from service, had worked as a mechanic for aircraft companies.  
The examiner noted that the appellant had periods of 
incarceration between 1974 and 1978, and again from 1978 to 1988, 
apparently for drug related offenses.  The examiner noted that 
the appellant had a history of hypertension, hepatitis C 
diagnosed in 1993, HIV diagnosed in 1993, and hemiparesis from a 
left sided cerebrovascular accident in 1991.  He also had a 
history of chronic bronchitis and multiple episodes of bacterial 
pneumonia.  He had also recently been diagnosed as having PTSD.  
With respect to the appellant's right thumb, the appellant 
complained of pain and decreased strength and range of motion, 
claiming that his thumb was "almost frozen."  

On objective examination, the appellant was able to touch both 
the right thumb and the left thumb to the base of his hand.  He 
could reach the thumb over and touch the small finger on both the 
right hand and left hand.  He had limited flexion of his right 
metacarpophalgeal joint to 30 degrees, out of a normal 60 
degrees.  He had normal flexion of his distal interphalangeal 
joint.  There was tenderness to the joint and an increased 
looseness of the ulnar collateral ligament on the right.  There 
was no ankylosis.  Pinch strength on the right was 2/5.  He had 
no loss of grip strength.  X-ray studies showed arthritis.  The 
diagnosis was status post chip fracture of the right thumb with 
residual osteoarthritis of the metacarpophangeal joint with 
decreased range of motion, discomfort and some weakness but no 
ankylosis.  The examiner indicated that the condition interfered 
with the appellant's activities of daily living in that he 
reported difficulty in opening or closing a jar and having to 
wear a brace at night so that he would not wake up in discomfort.  
The examiner noted that the appellant had a very usual and 
ordinary use of the right thumb, but was limited from vigorous 
use.  It was also noted that the appellant's disability 
reportedly caused discomfort at night.  

With respect to the appellant's HIV and hepatitis C virus, the 
examiner noted that the appellant had contended that he 
contracted the viruses from sexual contact overseas and/or 
unsanitary conditions in the countries he visited.  The examiner 
noted that he had reviewed the appellant's claims folder in great 
detail.  He observed that the service treatment records 
documented multiple episodes of venereal disease, but no episodes 
of active hepatitis.  The examiner further noted that testing 
during a period of incarceration in 1989 had shown the appellant 
had been HIV negative at that time.  He further explained that in 
the late 1970's and early 1980's, there had been no documented 
cases of HIV in the United States even through serology testing.  
Rather, the first cases of HIV in the United States were traced 
back to 1981, from IV drug users and in the gay community.  He 
noted that prior to 1983, heterosexual transmission of HIV had 
not been shown.  For these reasons, the examiner indicated that 
it was "virtually impossible" that the appellant had contracted 
HIV during service.  Regarding the appellant's hepatitis C, the 
examiner noted that the appellant's service treatment records 
were silent for any indication of hepatitis.  Additionally, the 
examiner explained that by far the most common transmission of 
hepatitis C was from IV drug use.  It was also extremely 
prevalent in prisons.  Based on the appellant's history, the 
examiner concluded that the likelihood of the appellant's having 
contracted hepatitis C through sexual contact in the military was 
quite low.  He noted that hepatitis C could not be specifically 
diagnosed until the early 1990's.  In 1993, the appellant was 
diagnosed as having both HIV and hepatitis C.  He noted that the 
appellant had been HIV negative since 1989 and that while 
hepatitis could have been present prior to 1989, there was no 
reason to suspect that the appellant's hepatitis C was from any 
of his previous treatments or findings over the years prior to 
1989.  The examiner summarized that it was his opinion that it 
was much less likely that the appellant obtained either HIV or 
hepatitis C infections during active duty.  Rather, it was much 
more likely he received such infections with the use of IV drugs 
in the 1970s to the 1990s.  

Additional VA clinical records show that the appellant continued 
to receive treatment multiple disabilities, including HIV, 
hepatitis C, PTSD, arthritis of the knees, chronic bronchitis and 
COPD.  In March 2009, the appellant was examined in the audiology 
clinic in connection with his complaints of bilateral 
sensorineural hearing loss.  He reported a history of in-service 
noise exposure with a gradual onset of hearing loss for many 
years.  Audiometric testing showed that the appellant had normal 
hearing from 250 to 2000 hertz, bilaterally, with mild to severe 
sensorineural hearing loss from 3000 to 8000 hertz.  His speech 
discrimination was 100 percent, bilaterally.  The examiner 
determined that the appellant was not a candidate for hearing 
aids.  

In January 2008, the appellant submitted a copy of an excerpt 
from DAV magazine regarding concerns that some Navy veterans who 
had been assigned the task of grinding the decks of ships may now 
suffer from respiratory illnesses due to dust exposure.  The 
article referenced a study showing an increased incidence of 
sarcoidosis in veterans who served aboard aircraft carriers.  

In August 2008 and June 2009 notes, a VA physician indicated that 
he had been treating the appellant for various conditions, 
including chronic obstructive lung disease.  He noted that the 
appellant had a history of only a two pack year smoking history 
but four years of significant asbestos exposure.  He noted that 
the appellant had provided him with a copy of a letter from 
another VA physician (T.M.C., MD), who noted that the appellant 
had a history of recurrent left lower lobe pneumonia, the first 
of which began during service.  This was deemed consistent with 
bronchiectasis, which is likely the cause of his consistent 
chronic cough and mucous production, contributing to his chronic 
pulmonary issues.  

At an August 2009 and August 2010 hearings, the appellant 
testified that his duties aboard ship included grinding deck 
paint.  He indicated that he used a handkerchief, but no 
respirator.  He felt that as a result of those duties, he 
developed lung and sinus problems as well as an eye disability.  
The appellant also recalled that he had been diagnosed "with the 
sinus" during boot camp.  See August 2010 hearing transcript at 
page 15.  With respect to his claim of service connection for 
arthritis, the appellant testified that he had arthritis in all 
of his joints which he believed was due to being on a ship for so 
long.  With respect to his claim of service connection for 
hearing loss, the appellant recalled that in approximately 1972 
or 1978, he had had a hearing test which showed decreased hearing 
which he felt was related to service.  The appellant also 
recalled that he had had episodes of high blood pressure readings 
during service.  He indicated, however, that he did not realize 
he had hypertension until 1987 when he suffered a stroke.  The 
appellant claimed that his VA physician, T.M.C., MD, felt his 
hypertension was related to service and had written a letter to 
that effect which had been provided to the RO.  Regarding his 
claim of service connection for venereal disease, the appellant 
testified that he had been treated for gonorrhea during service.  
He acknowledged that he had not had a recurrence, nor had he ever 
had any other venereal disease since his separation from service.  
With respect to his service-connected right thumb disability, the 
appellant testified that he had pain, swelling, and limitation of 
motion.  He indicated that he had difficulty grasping objects.  


Service connection claims

Law and Regulations

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection for certain diseases, such as sensorineural 
hearing loss, cardiovascular-renal disease, and arthritis, may be 
also be established on a presumptive basis by showing that such a 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2010).  In such cases, the disease is presumed under 
the law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 C.F.R. 
§ 3.307(a) (2010); see also 38 C.F.R. § 4.104, Diagnostic Code 
7101, Note 1 (noting that for VA rating purposes, 
"hypertension" means that diastolic blood pressure is 
predominately 90 mm. or greater; "isolated systolic 
hypertension" means that the systolic blood pressure is 
predominately 160 mm. or greater with a diastolic blood pressure 
of less than 90 mm).

In addition to the criteria set forth above, service connection 
for impaired hearing is subject to the additional requirement of 
38 C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability only if at least one of the 
thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; the thresholds for at least 
three of the frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The standard of proof to be applied in decisions on claims for VA 
benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that 
provision, VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Bilateral eye disability

The appellant seeks service connection for a bilateral eye 
disability, claimed as decreased vision.  Specifically, the 
appellant contends that he often used a deck grinder without 
proper eye protection during service resulting in "all the trash 
and stuff getting in [his] eyes."  August 2010 hearing 
transcript at page 27.  He speculates that exposure to this dust 
caused him to develop decreased visual acuity.  

The appellant's service treatment records show that in August 
1965, he sought treatment after he got disinfectant in both eyes.  
His eyes were irrigated copiously with water but no pertinent 
abnormalities were identified at that time.  Indeed, the 
remaining service treatment records are entirely negative for 
complaints or abnormalities pertaining to the eyes.  At his 
November 1968 military separation medical examination, the 
appellant's eyes were examined and found to be normal.  His 
uncorrected visual acuity at that time was 20/20.  

As delineated in detail above, the post-service record on appeal 
is similarly negative for complaints or findings of a chronic eye 
disability for many years after service separation.  Indeed, the 
appellant does not contend otherwise.  Rather, he has provided 
testimony to the effect that he first noticed decreased visual 
acuity in 1978, approximately a decade after service separation.  

In fact, but for episodic notations of treatment for foreign 
bodies, the first notation of a chronic eye disability in the 
voluminous evidence of record is not until 2005, several decades 
after service separation, when the appellant was noted to have 
cataracts.  He was also noted to have hyperopic astigmatism with 
presbyopia at time, although refractive error of the eyes such as 
presbyopia is not a disability within the meaning of applicable 
regulations providing for payment of VA disability compensation 
benefits.  38 C.F.R. §§ 3.303, 4.9 (2010); see also McNeely v. 
Principi, 3 Vet. App. 357, 363-64 (1992) (noting that presbyopia 
is a type of refractive error, "a visual condition that becomes 
apparent especially in middle age and in which loss of elasticity 
of the lens of the eye causes defective accommodation and 
inability to focus sharply for near vision.").  

Based on the foregoing evidence, the Board finds that a bilateral 
eye disability was not present in service or for many years 
thereafter.  Moreover, the Board finds that the record on appeal 
contains absolutely no indication that any current eye disability 
is causally related to the appellant's active service or any 
incident therein, including his reported use of deck grinders eye 
protection.  There is also no evidence of continuous 
symptomatology since service.  The Board has considered the 
appellant's assertions regarding the nature and etiology of his 
current decreased visual acuity.  As the record does not 
establish that he possesses a recognized degree of medical 
knowledge, however, he lacks the competency to provide evidence 
that requires specialized knowledge, skill, experience, training 
or education, such as a medical diagnosis corresponding to his 
decreased visual acuity or an opinion as to etiology of that 
condition.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)

In summary, the Board finds that the most probative evidence 
shows that the appellant's eyes were normal during his period of 
active duty and a chronic eye disability was not present for many 
years thereafter, nor is there any indication that any current 
eye disability is causally related to the appellant's active 
service or any incident therein.  The Board thus finds that the 
preponderance of the evidence is against the claim of service 
connection for a bilateral eye disability.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Asbestosis

The appellant claims that he developed asbestosis as a result of 
being exposed to asbestos while stationed aboard the U.S.S. 
Ticonderoga.  He claims that his duties aboard ship included 
removing asbestos from the ship's boiler rooms.  

As a preliminary matter, the Board notes that there is no 
specific statutory or regulatory guidance with regard to claims 
of service connection for asbestosis or other asbestos-related 
diseases.  VA has issued guidelines for considering asbestos 
compensation claims.  See VA Adjudication Procedure Manual, M21-
1MR, part IV.ii.2.C.9.  The Court has held that VA must analyze 
claims of service connection for asbestosis or asbestos-related 
disabilities under the administrative protocols established by 
these guidelines.  See Ennis v. Brown, 4 Vet. App. 523, 527 
(1993).  In Dyment v. West, 13 Vet. App. 141, 145, the Court 
found that provisions in former paragraph 7.68 of VBA Manual M21-
1, Part VI (the predecessor to the current M21-1MR asbestos 
guidelines), did not create a presumption of exposure to 
asbestos.  Rather, medical nexus evidence is required in claims 
for asbestos related disease related to alleged asbestos exposure 
in service.  See also VA O.G.C. Prec. Op. No. 04-00.

The Board has carefully considered the record on appeal in light 
of these guidelines and the applicable legal criteria.  Questions 
regarding the appellant's exposure to asbestos during active 
service notwithstanding, the record on appeal contains absolutely 
no competent evidence that the appellant currently has 
asbestosis.  Indeed, the record on appeal, which contains 
voluminous clinical records spanning more than four decades, is 
entirely silent for competent evidence of a diagnosis of 
asbestosis.  Significantly, this clinical evidence includes 
multiple pulmonary evaluations and diagnostic studies, none of 
which identify asbestosis.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; 
see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled 
that in order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 Vet. 
App. 223 (1992), the Court noted that Congress specifically 
limited entitlement for service-connected disease or injury to 
cases where such incidents had resulted in a disability.  See 
also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).

In this case, the Board has carefully reviewed the record, but 
finds no probative evidence of a diagnosis of asbestosis for any 
period of the claim.  Although the appellant is competent to 
describe his pulmonary symptoms, as the record does not establish 
that he possesses a recognized degree of medical knowledge, he 
lacks the competency to provide evidence that requires 
specialized knowledge, skill, experience, training or education, 
such as a diagnosis of asbestosis.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); see also Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for asbestosis.  The benefit-of-the-doubt doctrine is 
not for application where the clear weight of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

Hepatitis C, venereal disease, and HIV

The appellant claims that he contracted these conditions because 
he was deployed to the western Pacific on three separate cruises 
aboard the U.S.S. Ticonderoga.  He indicated that "[w]e visits 
[sic] and operated in or around country that has little or no 
medical preventative program towards various diseases.  It is my 
believe [sic] after being treated for Venereal Disease four 
separate occur [sic] that I would have had HIV and due to medical 
research not being able to detects symptoms."  He also felt that 
he contracted Hepatitis C due to the unsanitary conditions in the 
countries he visited.  

With respect to the appellant's claim of service connection for 
venereal disease, the service medical records do confirm that he 
received treatment for venereal disease, including gonorrhea.  As 
set forth above, however, that an injury or disease occurred 
during service is not enough.  Rather, there must be chronic 
disability resulting from that injury or disease.

In this case, there is no such evidence.  The post-service 
medical evidence, which spans more than four decades, is negative 
for notations of chronic venereal disease, including gonorrhea.  
Indeed, the appellant acknowledges that he has not had a 
recurrence of gonorrhea since service, nor has he ever had any 
other venereal disease since his separation from service.  Again, 
the record on appeal contains no indication of any current 
chronic venereal disease, including gonorrhea.  See 38 U.S.C.A. § 
1110; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The 
law limits entitlement for service-related diseases and injuries 
to cases where the underlying in-service incident has resulted in 
a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Absent any indication that the appellant currently has a chronic 
venereal disease, including gonorrhea, the Board finds that the 
preponderance of the evidence is against the claim.  

With respect to the appellant's claims of service connection for 
hepatitis C and HIV, the Board notes that the appellant's service 
treatment records are entirely negative for notations of 
hepatitis or HIV.  In fact, the record shows that the appellant 
was not diagnosed as having hepatitis C and HIV until 
approximately 1993, twenty-five years after service separation.  
The appellant does not contend otherwise.  

Although the objective record in this case shows that neither 
hepatitis C nor HIV was present during the appellant's active 
service or for approximately twenty-five years thereafter, as set 
forth above, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Thus, if there is a causal 
connection between the current condition and service, service 
connection may be established.  Godfrey v. Derwinski, 2 Vet. App. 
354 (1992).

The record on appeal, however, contains no probative evidence of 
such a causal connection.  The Board has reviewed the record on 
appeal, but finds that there is simply no indication that the 
appellant's reported unsafe sexual activities during active duty 
or his exposure to unsanitary conditions in the countries he 
visited during active service caused his current hepatitis C or 
HIV, as he claims.  As the record does not establish that he 
possesses a recognized degree of medical knowledge, he lacks the 
competency to provide evidence that requires specialized 
knowledge, skill, experience, training or education, such as an 
opinion as to the etiology of his current hepatitis C and HIV.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

To the extent the appellant claims that his current hepatitis C 
and HIV are related to drug abuse during active duty, the Board 
notes that payment of compensation for a disability that is a 
result of a veteran's own alcohol or drug abuse is prohibited by 
law.  38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. §§ 3.1(m), 
3.301(d) (2010) (providing that an injury or disease incurred 
during active service will not be deemed to have been incurred in 
line of duty if the injury or disease was a result of the 
person's own willful misconduct, including abuse of alcohol or 
drugs). 

Although there is no competent evidence supporting the 
appellant's theory of entitlement, on the other hand, as 
discussed in detail above, in June 2008, a VA medical examiner 
reviewed the appellant's claims folder and medical history and 
concluded that it was unlikely that the appellant contracted 
either HIV or hepatitis C infections during active duty.  Rather, 
he concluded that it was much more likely that the appellant 
contracted such infections from the use of IV drugs in the 1970's 
to the 1990's.  

The Board finds that the VA medical opinion is persuasive and 
assigns it great probative weight.  The opinion was rendered by a 
medical professional who has expertise to opine on the matter at 
issue in this case.  In addition, the examiner addressed the 
appellant's contentions, based his opinion on a review of the 
appellant's claims folder, including the most pertinent evidence 
therein, and provided an extremely detailed rationale for his 
opinion.  Finally, the Board notes that there is no medical 
evidence of record which contradicts this medical opinion or 
otherwise indicates that the appellant's current hepatitis C or 
HIV is casually related to his active service or any incident 
therein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(discussing factors for determining probative value of medical 
opinions).

In summary, the Board finds that the most probative evidence 
shows that the appellant's hepatitis C and HIV were not present 
during active service or for many years thereafter and the most 
probative evidence of record indicates that his current hepatitis 
C and HIV are not causally related to his active service or any 
incident therein.  For these reasons, the preponderance of the 
evidence is against the claim of service connection for hepatitis 
C and HIV.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).




Arthritis of all joints

The appellant claims that he developed arthritis in all of his 
joints as a result of working in foul weather without proper 
protection on the deck of his ship.  He also theorizes that he 
may have developed arthritis because he was on his feet for 
prolonged periods on watch.  

As delineated in detail above, the appellant's service treatment 
records are entirely negative for complaints or findings of 
arthritis.  At his November 1968 military separation medical 
examination, his musculoskeletal system was examined and 
determined to be normal.

The post-service record on appeal is similarly silent for 
complaints or findings of arthritis of any joint in the first 
post-service year or for many years after service separation.  
Although more recent clinical records, dated from November 2004 
to August 2005, show notations of arthritis of various joints, 
including the right knee and right toe, none of these records 
attributes the appellant's arthritis to his active service or any 
incident therein.  

In fact, other than the appellant's lay theory, the record on 
appeal contains no indication that arthritis of any joint is 
causally related to the appellant's active service or any 
incident therein.  Given the nature of the question at issue, the 
Board finds that the appellant is not competent to provide an 
opinion on the etiology of his current arthritis.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In summary, the Board finds that the most probative evidence 
shows that arthritis was not present in service or within the 
first post-service year.  Additionally, the record contains no 
indication of continuous symptomatology since service and the 
appellant has not contended otherwise.  Finally, the Board find 
that the record on appeal contains no probative evidence of a 
link between the appellant's current arthritis of any joint and 
his active service or any incident therein.  For these reasons, 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sinusitis

The appellant also claims that he developed chronic sinusitis as 
a result of inhaling lead paint dust during the course of his 
duties as a deck grinder.  He theorizes that his current 
sinusitis may be related to not being able to wear a respirator 
while performing his military duties.  

As delineated in detail above, the appellant's service treatment 
records are entirely negative for complaints or findings of 
sinusitis.  At his November 1968 military separation medical 
examination, the appellant's sinuses were examined and determined 
to be normal.

Here, the Board notes that at his August 2010 hearing, the 
appellant claimed that he had been diagnosed as having "the 
sinus" during boot camp.  The Board has considered his testimony 
but finds it to be lacking in credibility.  Again, the service 
treatment records are entirely silent for findings of sinusitis.  
In fact, the objective evidence establishes that the appellant's 
sinuses were examined and affirmatively determined to be normal 
at service separation.  Moreover, as delineated above, the 
appellant filed multiple claims between 1991 and 2004, but made 
no mention of having incurred sinusitis during active duty until 
his 2010 hearing testimony.  Finally, the appellant has proven to 
be an inconsistent historian.  For example, in connection with 
this claim, the appellant has reported both that he developed 
sinusitis during active duty and that he first developed problems 
with sinusitis in the 1970's.  Given these factors, the Board 
assigns far more probative weight to contemporaneous records than 
to the recollections of the appellant of events which occurred 
decades previously.  Thus, the Board finds that the most 
probative evidence shows that sinusitis was not present during 
the appellant's active service.  

The post-service record on appeal is similarly silent for 
complaints or findings of sinusitis for many years after service 
separation.  Although more recent clinical records contain 
notations of sinusitis beginning in the 1990's, none of the post 
service clinical records attributes the appellant's sinusitis to 
his active service or any incident therein.  

In fact, other than the appellant's lay theory that he developed 
sinusitis secondary to inhaling paint dust, the record on appeal 
contains no indication that his post-service sinusitis is 
causally related to his active service or any incident therein.  
Given the nature of the question at issue, the appellant is not 
competent to provide an opinion on the etiology of his current 
sinusitis.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In summary, the Board finds that the most probative evidence 
shows that sinusitis was not present in service or for many years 
thereafter.  Additionally, the record contains no credible 
evidence of continuous symptomatology since service.  Finally, 
the Board find that the record on appeal contains no indication 
of a link between the appellant's current sinusitis and his 
active service or any incident therein.  For these reasons, the 
preponderance of the evidence is against the claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral hearing loss

The appellant claims that he incurred bilateral hearing loss as a 
result of acoustic trauma he sustained during service, including 
while operating a sander/grinder aboard the U.S.S. Ticonderoga.  

As set forth above, the appellant's service treatment records are 
entirely negative for complaints or findings of hearing loss.  As 
delineated in detail above, at his November 1968 military 
separation medical examination, the appellant's ears were 
examined and determined to be normal.  His hearing acuity was 
15/15 on spoken and whispered voice testing.  

Here, the Board notes that the appellant claimed in his December 
2005 notice of disagreement that a slight hearing loss was 
documented at the time of his military discharge examination, but 
that it was "accepted at that time with my age Condition had 
worsened since that time and my body aged."  

The Board has considered his contentions but finds them to be 
lacking in credibility.  Again, the service treatment records are 
entirely silent for findings of hearing loss.  In fact, the 
appellant's hearing acuity examined and affirmatively determined 
to be normal at service separation.  Moreover, as delineated 
above, the appellant filed multiple claims between 1991 and 2004, 
but made no mention of having been diagnosed as having hearing 
loss during active duty prior to his 2005 notice of disagreement.  
Finally, the Board again notes that the appellant has proven to 
be an inconsistent historian.  For example, in connection with 
this claim, the appellant has claimed that his hearing loss was 
first identified during service, that his hearing was perfect 
during service, and that his hearing loss was first identified in 
1972 or 1978.  See e.g. December 2005 notice of disagreement and 
August 2010 hearing transcript.  Given these inconsistencies, the 
Board finds that that appellant's recollections of the onset of 
his hearing loss are lacking in credibility.  The Board therefore 
assigns far more probative weight to the objective, 
contemporaneous records than to the inconsistent recollections of 
the appellant of events which occurred decades previously.  Thus, 
the Board finds that the most probative evidence shows that 
hearing loss was not present during the appellant's active 
service.  

The post-service record on appeal is similarly silent for 
complaints or findings of hearing loss within the first post-
service year.  Based on the record, the Board finds that hearing 
loss was not present during the appellant's active service or 
within the first post-service year.  

Although the appellant's hearing loss was not present during 
service or within the first post-service year, service connection 
may still be established if a claimant currently satisfies the 
criteria of 38 C.F.R. § 3.385, and the evidence links current 
hearing loss with service.  38 C.F.R. § 3.303(d); see also 
Hensley, 5 Vet. App. at 158-60.

In this case, although audiometric testing performed in March 
2009 reportedly showed mild to severe sensorineural hearing loss, 
bilaterally, the record contains no probative evidence that the 
appellant's current hearing loss is causally related his active 
service or any incident therein, including exposure to acoustic 
trauma.  

In fact, other than the appellant's lay theory that he developed 
hearing loss secondary to using a deck grinder during active 
duty, the record on appeal contains no indication that his post-
service hearing loss is causally related to his active service or 
any incident therein.  Given the nature of the question at issue, 
the Board finds that the appellant is not competent to provide an 
opinion on the etiology of his current hearing loss.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

The Board has considered the appellant's hearing testimony to the 
effect that the audiologist who conducted his most recent hearing 
test said that his hearing loss was "connected to my service."  
See August 2010 hearing transcript at page 17.  Having observed 
his demeanor at the August 2010 hearing, and noting the 
inconsistency of his statements regarding his claim of service 
connection for hearing loss, the Board finds the appellant's 
testimony to be lacking in credibility.  See Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001) (recognizing the Board's 
inherent fact-finding ability); see also Caluza v. Brown, 7 Vet. 
App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. 
Cir. 1996) (discussing the factors to be considered in 
determining the weight to be assigned to evidence, including 
inconsistent statements, internal inconsistency of statements, 
inconsistency with other evidence of record, and witness 
demeanor).  Moreover, as set forth above, the record on appeal 
shows that the RO has obtained the results of the appellant's 
most recent audiometric testing in March 2009.  The examiner's 
report of that examination, does not contain an opinion to the 
effect the appellant's hearing loss is related to service.  

In summary, the Board finds that the most probative evidence 
shows that hearing loss was not present in service or manifest to 
a compensable degree for many years thereafter.  Additionally, 
the record contains no credible evidence of continuous 
symptomatology since service.  Finally, the Board find that the 
record on appeal contains no probative evidence of a link between 
the appellant's current hearing loss and his active service or 
any incident therein.  For these reasons, the preponderance of 
the evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




New and material evidence

Law and Regulations

In general, decisions of the RO that are not appealed in the 
prescribed time period are final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 
5108, a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to that 
claim.

For claims such as this one, filed on or after August 29, 2001, 
new evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156 (2010).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the basis 
that there was no new and material evidence to reopen the claim 
since a prior final disallowance.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, "credibility" 
of newly presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).

Analysis

Recurrent pneumonia

As set forth above, the appellant's claim of service connection 
for recurrent pneumonia has been considered by the RO on several 
previous occasions.  In a June 2000 rating decision, the RO 
denied service connection for pneumonia, finding that the most 
probative evidence of record established that there was no link 
between the appellant's acute pneumonia in service and his post-
service recurrent pneumonia.  The appellant was notified of the 
RO's determination and his appellate rights in a June 2000 
letter, but he did not appeal.  Thus, the decision final and not 
subject to revision on the same factual basis.  See 38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1999).  

The appellant now seeks to reopen his claim.  Despite the 
finality of a prior adverse decision, a claim will be reopened 
and the former disposition reviewed if new and material evidence 
is presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).

The additional evidence received since the last final rating 
decision in June 2000 includes additional clinical records 
documenting periods of hospitalization for recurrent pneumonia.  
The additional evidence also includes the August 2008 and June 
2009 notes from the VA physician.  Although the physician's 
statements are inartfully worded, they appear to raise the 
possibility that the appellant's current chronic pulmonary issues 
had their inception during his period of active service.  

The Board finds that the notes from the VA physician are new in 
that they were not previously of record.  Moreover, this evidence 
is material in that when its credibility is presumed, it relates 
to an unestablished fact necessary to substantiate the claim.  
For these reasons, the Board finds that the additional evidence 
received since the final June 2000 rating decision is new and 
material evidence within the meaning of 38 C.F.R. § 3.156.  The 
claim of service connection for recurrent pneumonia is therefore 
reopened.  

Although adequate for the limited purposes of reopening the 
claim, the additionally received evidence is not sufficient to 
allow the grant of the benefits sought.  See e.g. Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998) (evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be enough 
to convince the Board to grant a claim).  

Once a claim is reopened, the statutory duty to assist is 
triggered.  See 38 U.S.C.A. § 5103.  For reasons explained below, 
additional development is necessary before the Board may proceed 
to a decision on the merits.

Hypertension and residuals of a CVA or stroke

As set forth above, in a November 1991 rating decision, the RO 
denied service connection for hypertension, finding that there 
was no evidence of hypertension during service or within the 
first post-service year.  The RO also denied service connection 
for residuals of a stroke, finding that there was no evidence of 
a stroke in the service medical records and no current medical 
evidence of residuals of a stroke.  Although the appellant was 
notified of the RO's determination and his appellate rights, he 
did not perfect an appeal within the applicable time period.  He 
does not contend otherwise.  Thus, the decision final and not 
subject to revision on the same factual basis.  See 38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1991).  

The appellant now seeks to reopen his claims.  Despite the 
finality of a prior adverse decision, a claim will be reopened 
and the former disposition reviewed if new and material evidence 
is presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).

Thus, the Board has reviewed all of the evidence of record, with 
particular attention to the additional evidence received since 
last final rating decision in November 1991.  Applying the facts 
in the case to the criteria set forth above, the Board concludes 
that new and material evidence has been received to reopen the 
previously denied claims of service connection for hypertension 
and residuals of a CVA.  

That additional evidence includes medical evidence noting a 
history of a right hemisphere cerebrovascular accident in January 
1991.  This evidence is new in that it was not previously of 
record.  Given the basis for the denial of the claim in the 
November 1991 rating decision, the Board finds that this evidence 
is also material as it relates to an unestablished fact necessary 
to substantiate the claim.  

The additional evidence also includes the appellant's hearing 
testimony to the effect that his service medical records 
documented that he had had elevated blood pressure and 
hypertension during active service.  The appellant also testified 
that his VA physician had concluded that his current hypertension 
was related to service.  

As set forth above, the Board is required to presume the 
credibility of the appellant's hearing testimony for purposes of 
determining whether new and material has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  Presuming its 
credibility, the Board finds that the appellant's hearing 
testimony is new.  Indeed, the appellant had not previously 
advanced such contentions.  Moreover, given the bases for the 
prior denial of his claim, the Board finds that this evidence is 
material in that it relates to unestablished facts necessary to 
substantiate the claim.  

The Board therefore finds that the evidence discussed above is 
new and material evidence sufficient to reopen the claims of 
service connection for hypertension and residuals of a CVA.  38 
C.F.R. § 3.156(a).  

Turning to the merits of the claim, the Board notes that the 
Justus presumption of credibility does not attach after a claim 
has been reopened.  Rather, in evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a whole.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also 
Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010), 
slip op. at 18-19 (noting that "[n]ew and material evidence is 
evidence that-if found credible-would either entitle the 
claimant to benefits or to some further assistance from the 
Secretary in gathering evidence that could lead to the granting 
of the claim.  Of course, once a claim is reopened, the 
adjudicator may determine that the new evidence is not credible 
or is outweighed by other evidence.).

After carefully considering the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claims of service connection for hypertension and residuals of a 
CVA.  

As set forth above, despite his recent contentions to the 
contrary, the appellant's service treatment records are entirely 
negative for any indication of elevated blood pressure readings 
or notations of hypertension.  Indeed, at his November 1968 
military separation medical examination, the appellant's vascular 
system was normal and his blood pressure was 102/76.  

The Board has considered the appellant's hearing testimony to the 
effect that his blood pressure was normal at enlistment, but that 
he had developed high blood pressure or hypertension during 
service.  Although the appellant is competent to report that he 
had elevated blood pressure readings and hypertension in service, 
the Board finds that his testimony is not credible.  First, as 
discussed above, his testimony is not supported by the 
contemporaneous evidence.  Second, having observed the 
appellant's demeanor at the August 2010 Board hearing, the Board 
has significant reservations about the accuracy of his 
recollections.  Strengthening this conclusion is the fact that 
the appellant has proven to be an unreliable historian, 
particularly with respect to the onset of his various claimed 
disabilities.  For example, as delineated in detail above, the 
appellant has repeatedly reported in medical settings that he has 
had hypertension since 1987.  These clinical records are 
conspicuously silent for any reports of elevated blood pressure 
readings or hypertension during service.  

Based on the foregoing, the Board finds that the most probative 
evidence establishes that the appellant's hypertension was not 
present during active service.  The Board further concludes that 
hypertension was not manifest to a compensable degree within one 
year of service separation.  Indeed, the record on appeal 
contains clinical records spanning approximately four decades.  
Without exception, these records are entirely negative for any 
indication of the presence of hypertension prior to 1987.  

Finally, the Board finds that the record on appeal contains no 
indication that the appellant's current hypertension is related 
to his active service or any incident therein.  The Board has 
carefully considered the appellant's hearing testimony to the 
effect that his VA physician believed that his current 
hypertension was related to service.  First, the Board notes that 
there is no medical evidence of record linking the appellant's 
current hypertension to service, either in the form of VA 
clinical records received from a VA Medical Center or in the form 
of a letter from a VA physician.  Although the physician named by 
the appellant, T.M.C., M.D., did provide a letter to the RO 
regarding the appellant's pulmonary disability, Dr. C's letter 
contains no reference whatsoever to hypertension or elevated 
blood pressure readings.  Absent clear evidence to the contrary, 
the Board must presume that had Dr. C., or any other VA 
physician, actually provided a letter to the RO linking the 
appellant's hypertension to his active service, that letter would 
have been duly associated with his claims folder.  See Mason v. 
Brown, 8 Vet. App. 44, 55 (1995); see also Clemmons v. West, 206 
F.3d 1401, 1403 (Fed. Cir. 2000) (noting that "[g]overnment 
officials are presumed to carry out their duties in good faith 
and proof to the contrary must be almost irrefutable to overcome 
that presumption.").  

Again, given the wide inconsistencies in the appellant's 
statements, and having had the opportunity to observe the 
appellant's demeanor at the hearing, the Board does not find the 
appellant's testimony to the effect that his VA physician 
believed that his hypertension was related to his service to be 
credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001) (recognizing the Board's inherent fact-finding ability); 
see also Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd 
per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors 
to be considered in determining the weight to be assigned to 
evidence, including inconsistent statements, internal 
inconsistency of statements, inconsistency with other evidence of 
record, and witness demeanor).

In summary, the Board finds that the most probative evidence 
establishes that hypertension was not present during active 
service or for many years thereafter.  Additionally, the Board 
finds that the record on appeal contains no credible indication 
that the appellant's current hypertension is causally related to 
his active service or any incident therein.  Under these 
circumstances, the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Similarly, the Board finds that the preponderance of the evidence 
is against the claim of service connection for residuals of a 
CVA.  Again, the clinical record on appeal shows that the 
appellant sustained a CVA in 1991, more than two decades after 
service separation.  The record on appeal contains no indication 
that the appellant's post-service CVA is causally related to his 
active service or any incident therein.  Rather, the record on 
appeal suggests that the appellant's CVA may be related to his 
history of drug abuse.  Under these circumstances, the 
preponderance of the evidence is against the claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


Increased rating claim

Law and Regulations

Disability evaluations are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  The rating 
schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered as 
a result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be determined, 
the average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2010).

There are separate rating codes which identify the various 
disabilities.  38 C.F.R. Part 4 (2010).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating. Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the claimant.  38 C.F.R. § 4.3 (2010).

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review of 
the recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of a veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, 
however, are appropriate when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is 
to be avoided.  Disability from injuries to the muscles, nerves, 
and joints of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system for 
their evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  38 
C.F.R. § 4.14 (2010).  The Court has emphasized that a claimant 
may not be compensated twice for the same symptomatology as such 
a result would overcompensate the claimant for the actual 
impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 
203 (1993).  Notwithstanding the provisions of 38 C.F.R. § 4.14, 
VA is required to provide separate evaluations for separate 
manifestations of the same disability which are not duplicative 
or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994), 38 C.F.R. § 4.25 (2010).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion. 38 C.F.R. § 4.40 (2010).  The factors of 
disability affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 
(2010).  The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2010).

The appellant's right thumb disability is rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5224, pertaining to ankylosis of the 
thumb.  Under that diagnostic code, a 10 percent disability 
evaluation is contemplated for favorable ankylosis of the major 
or minor thumb.  A 20 percent disability evaluation is warranted 
for unfavorable ankylosis of the major or minor thumb.  A Note 
following Diagnostic Code 5224 provides that consideration should 
also be given to whether an evaluation as an amputation is 
warranted and whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or interference 
with the overall function of the hand.

Additionally, the rating criteria for evaluating ankylosis of the 
thumb provide that if both the carpometacarpal and 
interphalangeal joints are ankylosed, and either is in extension 
or full flexion, or there is rotation or angulation of a bone, 
the disability should be evaluated as an amputation at the 
metacarpophalangeal joint or through proximal phalanx.  If both 
the carpometacarpal and interphalangeal joints are ankylosed, the 
disability should be evaluated as unfavorable ankylosis, even if 
each joint is fixed in a favorable position.  If only the 
carpometacarpal or interphalangeal joint is ankylosed, and there 
is a gap more than two inches (5.1 centimeters) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers, the disability should be evaluated as unfavorable 
ankylosis.  If only the carpometacarpal or interphalangeal joint 
is ankylosed, and there is a gap of two inches (5.1 centimeters) 
or less between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, the disability should be 
evaluated as favorable ankylosis.

Analysis

The appellant's service treatment records show that in October 
1967, he sustained a chip fracture of the thumb while playing 
football.  

In August 1991, the appellant submitted an original application 
for VA compensation benefits, seeking service connection for 
multiple disabilities, including residuals of a 1967 right hand 
fracture.  

At a March 1992 VA orthopedic examination, the appellant 
underwent X-ray studies which showed an old fracture deformity of 
the 5th metacarpal on the right.  No other pertinent 
abnormalities were identified on X-ray or on clinical evaluation.  
The diagnosis was history of possible fracture with normal 
function of the hand and normal grip.  

The RO awarded service connection for residuals of a chip 
fracture of the base of the proximal right thumb, effective 
August 20, 1991.  In an April 1992 rating decision, the RO 
assigned a zero percent disability rating, pursuant to Diagnostic 
Code 5224.

In July 2005, the appellant submitted numerous additional claims, 
including a claim for an increased rating for his service-
connected right thumb disability.  In support of his claims, the 
RO obtained VA and private clinical records spanning several 
decades, from 1972 to 2009.  These records are silent for 
complaints pertaining to the right thumb.  

At a VA medical examination in September 2005, the appellant 
reported a history of injuring his right thumb during service.  
He claimed that since that time, he had experienced pain at the 
base of the metacarpophalangeal joint and, more recently, at the 
basilar thumb joint.  He also complained of having a weak grip.  
On examination, the appellant was noted to be right hand 
dominant.  There was some nodular deformity at the 
metacarpophalangeal (MCP) joint.  Range of motion was zero to 60 
degrees at the MCP joint and zero to 40 degrees at the 
interphalangeal (IP) joint.  He lacked 5 millimeters of being 
able to touch the tip of the thumb to the distal palmar crease at 
the base of the fifth finger.  Strength in the right hand was 70, 
70, and 70.  On the left, strength was 70, 100, and 90.  The 
appellant exhibited grade 2 laxity of the ulnar collateral 
ligament.  The diagnosis was right thumb ulnar collateral 
ligament injury with associated bony gamekeeper's thumb with 
metacarpophalangeal arthritis and residual weakness, chronic.  
The examiner indicated the appellant's disability resulted in 
mild to moderate functional impairment.  He indicated that the 
appellant's right hand function was not additionally limited by 
pain, fatigue, weakness, lack of endurance following repetitive 
use.  The examiner indicated that the appellant would have a 
difficult time doing any occupation which required a lot of heavy 
lifting or handling, particularly with the right hand.  

In a November 2005 rating decision, the RO increased the rating 
for the appellant's right thumb disability to 10 percent, 
effective July 19, 2005.  The appellant appealed the RO's 
determination, claiming that a rating in excess of 10 percent was 
warranted as he has "lost sufficient motion and loss grip 
strength, making this an ankylosed thumb."  See December 2005 
notice of disagreement.  

The appellant was afforded another VA medical examination in June 
2008.  The examiner indicated that he had interviewed the 
appellant, examined him, and reviewed the claims folder, 
including the service treatment records.  The appellant's 
complaints included right thumb pain with decreased strength and 
loss of motion.  The appellant described his thumb as "almost 
frozen."  On objective examination, however, the examiner 
indicated that the appellant was able to touch both the right 
thumb and the left thumb to the base of his hand.  He could reach 
the thumb over and touch the small finger on both the right hand 
and left hand.  He had limited flexion of his right 
metacarpophalgeal joint to 30 degrees, out of a normal 60 
degrees.  He had normal flexion of his distal interphalangeal 
joint.  There was tenderness to the joint and an increased 
looseness of the ulnar collateral ligament on the right.  There 
was no ankylosis.  Pinch strength on the right was 2/5.  He had 
no loss of grip strength.  X-ray studies showed arthritis.  The 
diagnosis was status post chip fracture of the right thumb with 
residual osteoarthritis of the metacarpophalgeal joint with 
decreased range of motion, discomfort and some weakness but no 
ankylosis.  The examiner indicated that the condition interfered 
with the appellant's activities of daily living in that he 
reported difficulty in opening or closing a jar and having to 
wear a brace at night so that he would not wake up in discomfort.  
The examiner noted that the appellant had a very usual and 
ordinary use of the right thumb, but was limited from vigorous 
use.  

At an August 2009 and August 2010 hearings, the appellant 
testified that he had pain, swelling, and limitation of motion in 
his right thumb.  He also indicated that he had difficulty 
grasping objects.  

As set forth above, the appellant's service-connected right thumb 
disability has been evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5224 (2010), pertaining to ankylosis.  

The Board notes that ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992); see 
also Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (noting that 
ankylosis is "stiffening or fixation of a joint as the result of 
a disease process, with fibrous or bony union across the 
joint").  

Despite the appellant's claim that his right thumb is "almost 
frozen," repeated VA medical examination makes it apparent that 
his thumb is not fixated or immobile.  The Board assigns far more 
probative weight to the objective medical findings than to the 
appellant's reports of his own symptoms, made in the context of a 
claim for monetary benefits.  Although some limitation of motion 
has been noted, the appellant is clearly able to move his thumb.  
Indeed, the June 2008 VA examiner specifically stated that there 
was no ankylosis of that digit.  As such, the Board finds that 
the most probative evidence of record demonstrates that the 
appellant does not exhibit ankylosis of the right thumb, 
including the carpometacarpal and interphalangeal joints, much 
less unfavorable ankylosis warranting the assignment of a rating 
in excess of 10 percent under Diagnostic Code 5224.  

Pursuant to the note following Diagnostic Code 5224, the Board 
has also considered whether the appellant's disability could be 
evaluated as an amputation, but again notes that there is no 
ankylosis of both the carpometacarpal and interphalangeal joints 
with either in extension or full flexion or with rotation or 
angulation of a bone.  Therefore, under the provisions of 
Diagnostic Code 5224, the appellant's right thumb disability does 
not warrant an evaluation as unfavorable ankylosis or as an 
amputation at the metacarpophalangeal joint or through proximal 
phalanx.  The Board similarly notes that there is no indication 
of resulting limitation of motion of other digits.  

With respect to the question of whether an additional evaluation 
is warranted based on interference with overall function of the 
hand, the Board notes that the 10 percent rating currently 
assigned for the appellant's right thumb disability explicitly 
includes consideration of symptoms such as loss of grip strength.  
Given the examiners' conclusions that the appellant's function 
loss is no more than mild to moderate and that he exhibits "very 
ordinary and usual use" of his thumb with interference only with 
activities such as opening or closing a jar, the Board finds no 
basis to assign a rating in excess of 10 percent.  Additionally, 
the Board notes that the appellant has not been shown to have 
both ankylosis of the right thumb and loss of hand function to 
warrant separate ratings.  

The Board has also considered whether a rating in excess of 10 
percent could be assigned pursuant to Diagnostic Code 5228, based 
on limitation of motion of the thumb, but notes that repeated 
examination shows that the appellant has a gap of two inches (5.1 
centimeters) or less between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.  For example, on VA 
medical examination in September 2005, the appellant lacked 5 
millimeters of being able to touch the tip of the thumb to the 
distal palmar crease at the base of the fifth finger.  On VA 
medical examination in June 2008, the appellant was able to touch 
the right thumb to the base of his hand and could reach the thumb 
over and touch the small finger on the right hand.  Under these 
circumstances, the criteria for a rating in excess of 10 percent 
under Diagnostic Code 5228 have not been met.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca, but finds that a 
rating in excess of 10 percent is not warranted on the basis of 
functional loss.  Although the appellant exhibits some functional 
loss due to his service-connected right thumb disability, those 
symptoms have been considered in assigning the current 10 percent 
disability rating.  There is no evidence of additional functional 
loss to warrant the assignment of a rating in excess of 10 
percent.  For example, the VA medical examiner in September 2005 
concluded that the appellant's disability resulted in mild to 
moderate functional impairment, symptoms which the RO 
specifically considered in assigning the current 10 percent 
disability rating.  The examiner expressly indicated that the 
appellant's right hand function was not additionally limited by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.  

In reaching this decision, the Board has also considered whether 
an extraschedular rating is warranted.  Bagwell v. Brown, 9 Vet. 
App. 157 (1996).  After reviewing the record, however, the Board 
finds that there is no basis for further action on this question 
as there is no indication of an exceptional disability picture 
such that the schedular evaluation for the service-connected 
right hand scarring is inadequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Moreover, there is no objective evidence 
of record demonstrating that the appellant's service-connected 
disability markedly interferes with his employment, beyond that 
contemplated by the rating schedule.  Although the appellant's 
disability restricts the type of employment in which he may 
engage, his current disability rating is a recognition of that 
impairment.  Likewise, there is no evidence of record showing 
that he has been frequently hospitalized due to this disability.  
Indeed, it does not appear that he has been hospitalized for this 
disability at all since his separation from service.  
Consequently, the Board finds that no further action on this 
matter is warranted.

For the reasons and bases discussed above, the Board finds that 
the preponderance of the evidence is against the claim of 
entitlement to a rating in excess of 10 percent for a right thumb 
disability.  The benefit-of-the-doubt doctrine is not for 
application where the clear weight of the evidence is against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).


ORDER

Entitlement to service connection for a bilateral eye disability, 
claimed as decreased vision, is denied.

Entitlement to service connection for asbestosis is denied.

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for arthritis of all joints is 
denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for HIV is denied.

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for venereal disease, including 
gonorrhea, is denied.

New and material evidence having been received, the application 
to reopen the claim of entitlement to service connection for 
recurrent pneumonia is granted.

New and material evidence having been received, the application 
to reopen the claims of entitlement to service connection for 
hypertension and residuals of a CVA is granted.

Service connection for hypertension and residuals of a CVA is 
denied.  

Entitlement to a rating in excess of 10 percent for residuals of 
a chip fracture of the right thumb is denied.


REMAND

Psychiatric disorder

The appellant seeks service connection for a psychiatric 
disorder.  His contentions regarding the nature and etiology of 
his claimed psychiatric disorder are somewhat unclear.  
Initially, the appellant sought service connection for depression 
and claimed that he developed "a personality disorder behavior 
due to all The stress that I have from my medical disabilities 
which developed from the Navy Until the present."  See December 
2005 notice of disagreement.  More recently, however, the 
appellant appears to contend that he developed PTSD as a result 
of his experiences aboard the U.S.S. Ticonderoga.  

The Board notes that the Court has held that the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by a claimant's description of 
the claim, reported symptoms, and the other information of 
record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The 
Board notes that the RO has not yet considered the appellant's 
entitlement to service connection for a psychiatric disorder 
other than depression, including PTSD.  Given the appellant's 
contentions, and the evidence of record, the Board finds that 
this issue must be considered.  The issue on appeal has been 
recharacterized as entitlement to service connection for a 
psychiatric disorder, to include PTSD.  As this matter is being 
remanded, it is clear that the appellant has not been prejudiced 
by the Board's actions in this regard.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The Board also notes that effective July 13, 2010, VA amended 38 
C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the 
evidentiary standards for establishing the occurrence of an in-
service stressor for non-combat veterans.  See 75 Fed. Reg. 
39,843-39,852 (effective July 13, 2010).  Essentially, the 
amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need 
for stressor corroboration in circumstances in which the claimed 
in-service stressor is related to "fear of hostile military or 
terrorist activity."  Specifically, the amended version of 38 
C.F.R. § 3.304(f)(3) states,

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist  
activity" means that a veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.  

75 Fed. Reg. 39,843- 39,852 (July 13, 2010) (to be codified at 38  
C.F.R. § 3.304(f)(3).

In clinical settings, the appellant has reported several in-
service stressors, including an incident which he recalls having 
occurred during his first tour of duty in Vietnam when a bomb was 
released and hit a fellow sailor in the forehead, killing him 
instantly.  In view of this evidence, the Board finds that 
amended regulation is potentially applicable and should be 
considered by the RO.  See Bernard v Brown, 4 Vet. App. 384 
(1993) (noting that where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, it 
must consider whether the claimant has been given adequate notice 
and opportunity to  respond and, if not, whether the claimant 
will be prejudiced thereby).

Recurrent lesions of the upper and lower lips

The appellant seeks service connection for recurrent lesions of 
the upper and lower lips which he contends began during active 
service.  The service treatment records show that on several 
occasions during active duty, he was seen in connection with 
complaints of having lesions in his mouth.  Diagnoses included 
aphthous stomatitis, herpes lesion, and herpetic infection of the 
upper and lower lips.  At the appellant's November 1968 military 
separation medical examination, his mouth was examined and 
determined to be normal.

The post-service record on appeal contains no reference to a 
disability manifested by recurrent lesions of the mouth.  The 
appellant, however, has testified that he has continued to 
experience such lesions and that his most recent outbreak 
occurred in 2006.  In light of his description of continued 
symptomatology since service, the Board finds that in order to 
fulfill VA's duty to assist, a VA medical examination is 
necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 C.F.R. § 3.159(c)(4).

Recurrent pneumonia

The appellant also seeks service connection for a lung 
disability, claimed as recurrent pneumonia.  As discussed above, 
the appellant has submitted letters from two VA physicians 
suggesting that his current pulmonary disability may have had its 
inception during active service.  Unfortunately, neither VA 
physician had the benefit of reviewing the appellant's claims 
folder, which significantly diminishes the probative value of 
their opinions.  See e.g. Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical 
opinion based upon an inaccurate factual premise is not 
probative); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (discussing factors for determining probative value of 
medical opinions).

Given the evidence of record, however, the Board finds that a VA 
medical examination is necessary.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements 
to consider in determining whether a VA medical examination must 
be provided).  This should be accomplished on remand.  

Accordingly, the case is REMANDED for the following action

1.  The appellant should be afforded a VA 
medical examination for the purpose of 
identifying the nature and etiology of any 
current disability manifested by recurrent 
lesions on the upper and lower lips.  The 
claims folder must be made available to the 
examiner for review in connection with the 
examination.  After examining the appellant 
and reviewing the claims folder, the 
examiner should provide an opinion as to 
whether the appellant currently exhibits 
any disability manifested by recurrent 
lesions of the lips.  The examiner should 
also provide an opinion as to the whether 
it is at least as likely as not that any 
such disability identified on examination 
is causally related to the appellant's 
active service or any incident therein.  
The examiner should provide a rationale for 
all opinions rendered.  

2.  The appellant should be afforded a VA 
medical examination for the purpose of 
identifying the nature and etiology of any 
current pulmonary disability.  The claims 
folder must be made available to the 
examiner for review in connection with the 
examination.  After examining the appellant 
and reviewing the claims folder, the 
examiner should provide an opinion, with 
supporting rationale, as to whether any 
current pulmonary disability identified on 
examination is causally related to the 
appellant's active service or any incident 
therein, including the in-service episode 
of pneumonia in 1967.  

3.  After conducting any additional 
development deemed necessary, the RO should  
reconsider the appellant's claims, 
including the claim of service connection 
for a psychiatric disorder, including PTSD.  
If any claim remains denied, the appellant 
and his representative should be provided 
with a  supplemental statement of the case, 
including appropriate citations to the 
amended version of section 3.304, and an 
opportunity to respond.  

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


